In his motion for rehearing appellant asserts that the court was in error in stating that there were no bills of exception. Upon re-examination of the record, it appears that the bills of exception are in a separate document.
From Bill No. 1, it appears that after the introduction of the State's evidence, a motion was made to have the jury instructed to bring in a verdict of acquittal. In refusing to grant the motion, it is conceived that no error was committed.
Bill of Exception No. 2 contains the following: "The witness, P. G. Dunn, for the State, testified over the objection of the defendant made in open court: 'I had two $20.00 bills, four $5.00 bills, and thirteen $1.00 in my pocket that morning.' "
The bill is incomplete in failing to state any intelligible objection to the testimony. However, the testimony apparently was admissible, and manifestly, as drawn and approved by the trial judge, the bill shows no error.
In the record is a statement that the appellant made a motion in arrest of judgment and that after hearing the evidence the motion was overruled. Exception was reserved to the ruling. The evidence or criticism upon which the complaint is based is not stated.
The motion for new trial is not verified by the affidavit of either the appellant or his attorney. Apparently it attempts to present the view that there was a variance between the description of the money in the indictment and in the proof. The money described in the indictment is as follows: "$67.00 in money." The complaint in the motion is that there was error in refusing to sustain the objection to the proof to the effect that the money was United States currency. Even if properly raised by bill of exception, the matter would not constitute error under the facts as understood. See Armstrong v. State,46 S.W.2d 987; Bybee v. State, 54 S.W.2d 142; Holland v. State, 51 S.W.2d 340. See, also, Art. 1544, P. C., 1925.
Reference is also made in the motion for new trial to misconduct of the jury, but no proof of misconduct appears therein.
The motion for rehearing is overruled.
Overruled. *Page 466